In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00077-CR
        ______________________________


         GAYLOR STINER, JR., Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
           Trial Court No. 20,451-2008




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Gaylor Stiner, Jr., appeals from his jury conviction of aggravated assault with a deadly

weapon. TEX. PENAL CODE ANN. § 22.02 (Vernon Supp. 2009). Stiner pled “true” to the

enhancement paragraphs alleged in the indictment and was sentenced as a habitual offender to fifty

years’ imprisonment and a $1,000.00 fine. TEX. PENAL CODE ANN. § 12.42 (Vernon Supp. 2009).

Stiner was represented by appointed counsel at trial and on appeal. Stiner’s attorney has filed a

brief in which he concludes that the appeal is frivolous and without merit, after a review of the

record and the related law.

       Counsel states that he has studied the record and finds no error preserved for appeal that

could be successfully argued. The brief contains a professional evaluation of the record and

advances six arguable grounds for review. This meets the requirements of Anders v. California,

386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State,

573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Stiner August 3, 2009, informing Stiner of his right to

examine the entire appellate record and to file a pro se response. Counsel simultaneously filed a

motion with this Court seeking to withdraw as counsel in this appeal. Stiner filed his response

January 4, 2010.

       We have determined that this appeal is wholly frivolous.           We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support



                                                2
an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In a frivolous

appeal situation, we are to determine whether the appeal is without merit and is frivolous, and if so,

the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1



                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:            January 27, 2010
Date Decided:              January 28, 2010

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Stiner in this case. No substitute counsel will be appointed. Should Stiner
wish to seek further review of this case by the Texas Court of Criminal Appeals, Stiner must either retain an attorney to
file a petition for discretionary review or Stiner must file a pro se petition for discretionary review. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                           3